                         Case 3:20-cr-00078-MCR Document 33 Filed 02/24/21 Page 1 of 5
NDFL 245B (Rev. 11/16)         Judgment in a Criminal Case
                               Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                 Northern District of Florida
                                                                         )
              UNITED STATES OF AMERICA
                                                                         )
                                                                                JUDGMENT IN A CRIMINAL CASE
                                    v.
                                                                                Case Number:           3:20cr78-001/MCR
         ALLAN FERNANDO ALVAREZ-PEREZ                                    )
                                                                         )      USM Number:            13148-509
                                                                         )
                                                                         )     Lauren Cobb (Appointed - AFPD)
                                                                         )      Defendant's Atlomcy
THE DEFENDANT:
� pleaded guilty to count(s)         One of the Indictment on December-----------------------
                                                                       2, 2020

□
                                                                                            -                                                  -
                                                                                                                                               -


    pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                    Offense Ended

8 U.S.C. §§ 1326(a) and           Illegal Reentry by a Removed Alien                                    October 14, 2020          One
1326(b)(2)




       The defendant is sentenced as provided in pages 2 through                       of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s) _        _
                    _                          _
                                               _      _
                                                      _ D is    Dare dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this disa·ict within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                       February 10, 2021
                                                                       Date oflmposition of Judgment




                                                                       M. Casey Rodgers, United States District Judge _ _ _ _ _ _
                                                                                                                                _
                                                                       Name and Title of Judge


                                                                       February__
                                                                       Date
                                                                                    tif    ,202________________
                                                                                               1              _


                         SPS
                         Case 3:20-cr-00078-MCR Document 33 Filed 02/24/21 Page 2 of 5

NDFL 2458 (Rev. 11/16)      Judgment in a Criminal Case
                            Sheet 2 - Imprisonment

                                                                                                     Judgment- Page       2   of   5
 DEFENDANT:                  ALLAN FERNANDO ALYAREZ-PEREZ
 CASE NUMBER:                3:20cr78-001/MCR

                                                            IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total te1m of:

30 months as to Count One, with credit for time served since October 16, 2020.
No term of supervised release to follow.


     � The court makes the following recommendations to the Bureau of Prisons:

          The Comt recommends that the defendant be designated as close as possible to Houston, Texas, as the Bureau of
          Prisons can accommodate.



     � The defendant is remanded to the custody of the United States Marshal.

     D    The defendant shall sun-ender to the United States Marshal for this district:
          D     at _ _ _ _ _ _
                             _                     D a.m.     Dp.m.          on

          D     as notified by the United States Marshal.

     D    The defendant shall sun-ender for service of sentence at the institution designated by the Bureau of Prisons:

          D     before 2 p.m. on

          D     as notified by the United States Marshal.

          D     as notified by the Probation or Pretrial Services Office.

                                                                 RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                           to

at                                    _ _ _
                                          _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                            By
                                                                                               DEPUTY UNITED STATES MARSHAL
                          Case 3:20-cr-00078-MCR Document 33 Filed 02/24/21 Page 3 of 5


NDFL 245B (Rev. I 1/16)     Judgment in a Criminal Case
                            Sheet 3 - Supervised Relem;c
                                                                                                      Judgment-Page    __3__ of         5
DEFENDANT:                  ALLAN FERNANDO ALVAREZ-PEREZ
CASE NUMBER:                3:20cr78-001/MCR

                                                           SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: NO TERM OF SUPERVISION IMPOSED.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drng tests thereafter, as determined by the court.
             D   The above drng testing condition is suspended, based on the court's dete1mination that you
                 pose a low risk of future substance abuse. (check ifapplicable)
4.     D   You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
5.     D   You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check flapplicable)
6.     D   You must participate in an approved program for domestic violence. (check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 3:20-cr-00078-MCR Document 33 Filed 02/24/21 Page 4 of 5
NDFL 245B (Rev. 11/16)     Judgment in a Criminal Case
                           Sheet 5 - Criminal Monetary Penalties
                                                                                                 Judgment - Page     4      of         5
 DEFENDANT:                      ALLAN FERNANDO ALVAREZ-PEREZ
 CASE NUMBER:                    3:20cr78-001/MCR

                                             CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetaiy penalties under the schedule of payments on Sheet 6.

                     Assessment                    JVTA Assessment*            Fine                        Restitution
 TOTALS            $ $100.00                     $ 0-None                    $ 0- Waived                 $ 0 -None


D The determination ofrestitution is deferred until    - - - -
                                                             -
                                                                    . An Amended Judgment in a Criminal Case {AO 245C) will be entered
    after such detennination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
    If the defendant makes a paitial payment, each payee shall receive an approximately propmtioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

 Name of Payee                             Total Loss**                    Restitution Ordered                     Priority or Percentage




 TOTALS                            $                                   $ _____
D Restitution amount ordered pursuant to plea agreement $
D The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(±). All of the payment options on Sheet 6 may be subject
    to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D The court determined that the defendant does not have the ability to pay interest and it is ordered that:
  D the interest requirement is waived for the D fine D restitution.
  D the interest requirement for the D fine D restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 IOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                           Case 3:20-cr-00078-MCR Document 33 Filed 02/24/21 Page 5 of 5

NDFL 245B (Rev. l l/16)        Judgment in a Criminal Case
                               Sheet 6 - Schedule of Payments

                                                                                                          Judgment- Page       5     of          5
 DEFENDANT:                    ALLAN FERNANDO ALVAREZ-PEREZ
 CASE NUMBER:                  3:20cr78-001/MCR

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetmy penalties is due as follows:
A      ['><'.] Lump sum payment of$         IOOcc·-=-
                                                  00'----
                                                       -     -
                                                             -       Special Monetmy Assessment, due immediately

            D        not later than                                    , or
            D        in accordance with   D     C,      D       D,   0    E, orD Fbelow; or
B     D     Payment to begin immediately (may be combined with                D C, On, or D F below); or
C     D     Payment in equal _ _ _ _                   (e.g., weekly, monthly, quarterly) installments of $ _ _ _
                                                                                                                _ _ ___ over a period of
                             (e.g., months or years), to commence         _____ (e.g., 30 or 60 days) after the date of this judgment; or

D     D     Payment in equal _ _ _ _                   (e.g., weekly, monthly, quarterly) installments of $ _ _ _
                                                                                                                _             over a period of
                 _     _     (e.g., months or years), to commence         _____ (e.g., 30 or 60 days) after release from   jmprisonment to a
            term of supervision; or

E     D     Payment during the term of supervised release will commence within _ _ _    _     _ (e.g., 30 or 60 days) after release from
            imprisomnent. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisomnent, payment of criminal monetmy penalties is due
during the period of imprisonment. All criminal monetmy penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

D     Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant m11nbe11, Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fme
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
